             Case 1:19-cv-10656-RA Document 57 Filed 06/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         USDC-SDNY
                                                                      DOCUMENT
 GREAT LAKES INSURANCE SE in its own                                  ELECTRONICALLY FILED
 right and/or as Subrogee of Pacific Gulf                             DOC#:
 Shipping Co.,                                                        DATE FILED: 6-17-20

                              Plaintiff,

                         v.
                                                                      19-CV-10656 (RA)
 AMERICAN STEAMSHIP OWNERS                                                  ORDER
 MUTUAL PROTECTION AND
 INDEMNITY ASSOCIATION INC. also
 known as THE AMERICAN CLUB,
 SHIPOWNERS CLAIMS BUREAU INC.,
 GEORGE GOURDOMICHALIS, AND
 EFSTATHIOS GOURDOMICHALIS,

                              Defendants.

RONNIE ABRAMS, United States District Judge:
         The Court will hold oral argument via telephonic conference on the pending motions to

dismiss on June 30, 2020 at 2:30 p.m.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      June 17, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
